Citation Nr: 1210230	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant' spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted a petition to reopen a final disallowed claim for service connection for bilateral hearing loss but denied service connection on the merits. 

The Veteran testified before the Board by videoconference from the RO in September 2008.  A transcript of the hearing is associated with the claims file. 

In October 2010, the Board remanded the claim for further development, implying that the Board concurred in reopening the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army telecommunications specialist.  He was qualified as a basic paratrooper and was assigned to tours of duty with field and air defense artillery units as well as signal battalions.  The Veteran did not receive any combat awards but was deployed to the Southwest Asia Theater of Operations from September 1990 to March 1991.  He retired at the rank of Sergeant First Class.  The Veteran contends that he experiences bilateral hearing loss caused by exposure to high noise levels in service.   Service personnel records show duties and circumstances consistent with noise exposure from artillery fire and anti-aircraft missile systems during some tours of duty.  Therefore, the Board concludes that the Veteran was exposed to high noise environments in service.  


For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).

In VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),

In a September 2008 Board hearing, the Veteran stated that he first experienced hearing-related symptoms in the early 1980s.  The Veteran stated that his symptoms were ear aches and drainage and that he was treated on several occasions with ear drops.  He stated that that the military examiners told him his hearing acuity was not deficient.  The Veteran's spouse stated that she observed the Veteran raising the volume on the radio and television and being unable to hear her conversation during service.  The Veteran stated that he was provided VA hearing aids in 2005 but was unable to wear them when his ears were draining. 

Service treatment records contain the results of seven audiometric tests during the Veteran's service from February 1982 to January 1996.  All showed normal auditory thresholds with the exception of a slightly above normal threshold at 6000 Hz in the left ear in 1989 and 1994.  Normal thresholds at this frequency in the left ear were measured in subsequent examinations.   Outpatient military records showed that the Veteran was treated for ear infections in July 1994 and January 1997 with no follow up after a course of medication.  The Veteran denied any hearing loss in medical history questionnaires as part of physical examinations in July 1986 and January 1996.  

In a November 1997 retirement physical examination, the Veteran reversed his report and denied any chronic organic ear disorders but reported a history of hearing loss.  Audiometric test results noted on the physical examination form showed abnormal hearing at several frequencies in both ears, and the Veteran underwent a second hearing examination.  A military audiologist noted the abnormal results on the retirement physical examination and the Veteran's report of subjective hearing loss, worse on the left, and occasional tinnitus.  The audiologist noted that the Veteran had exposure to noise while serving in artillery units.  Puretone threshold measurements were all 20 decibels or less and speech response testing was excellent.  Imittance testing showed normal middle ear function.  The audiologist noted that reliability of the testing was "inconsistent/fair/poor" without explanation but concluded that the results were within normal limits. 

In a June 1998 claim, the Veteran reported that his hearing loss began in 1996.  In December 1998, a VA audiologist noted the Veteran's reports of intermittent, twice weekly episodes of tinnitus and difficulty hearing conversations for the previous ten years, thus placing the onset in the late 1980s.   On examination, the audiologist noted normal ear canals and ear drums.  Puretone thresholds at the specified frequencies from 500 to 4000 Hz were 25, 25, 20, 35, and 25 decibels on the right and 20, 15, 15, 20, and 25 decibels on the left.  Speech recognition scores were 100 and 96 percent on the right and left ears respectively.  The audiologist noted that the Veteran required re-instruction and re-testing and that there was poor agreement between speech response tests and puretone levels.  Nevertheless, the audiologist concluded that the Veteran's hearing acuity was within normal limits under the VA criteria for disability.   In May 1999, the RO denied service connection for bilateral hearing loss because the service and VA examinations did not show hearing loss that met the VA criteria for a disability. 

In December 2004, the Veteran received VA emergency room treatment for fever, sore throat, and a right ear ache.  

In April 2005, a VA audiologist noted the Veteran's report that his ear infection resolved but that he continued to experience difficulty hearing.  On examination, the audiologist noted normal organic ear function and unocculded ear canals.  Puretone thresholds were above 25 decibels at all frequencies in both ears and above 40 decibels at all frequencies except 500 Hz.  Speech discrimination scores were 88 and 92 percent in the right and left ears respectively.  The Veteran was fitted for VA hearing aids in November 2005, and the devices were issued in December 2005.  

Two weeks later, a VA audiologist noted that the claims file was required for the examination but not available for her review.  Significantly, the audiologist did not indicate an awareness of the April 2005 test or the outpatient treatment and prescribed hearing aids.  The audiologist commented that audiometric testing on active duty was normal.  Without the claims file, it is not clear how this information was available.  The audiologist noted that the Veteran had been assigned to artillery units and that he was a truck driver after service.  The audiologist did not provide puretone or speech discrimination test data but commented that the distortion product otoacoustic emissions (DPOAEs) were within normal limits bilaterally from 500 to 4000 Hz.  The audiologist concluded that these results were "robust" and were not indicative of the ear canal damage that would be expected if caused by noise exposure.   It is not clear whether the audiologist performed the required VA puretone testing and used different terminology or was referring to a different type of test.  The audiologist noted that there was significant disagreement between the DPOAEs and face to face conversational ability and that the Veteran reported that he was not able to hear any sounds less than 50 to 60 decibels during the speech response testing.  After no improvement with additional instruction, the testing was discontinued.  Although the audiologist noted that the DPOAEs were "robust' and not consistent with noise damage, she did not provide a clear opinion whether the test results were sufficient to evaluate the VA criteria for disability without speech discrimination scores or whether any deficiency could be resolved with further testing. 

In January 2006, the RO reopened the final disallowed claim but denied service connection on the merits, citing the robust DPOAE results and concluding that "this condition" was not incurred in or aggravated by service.  After receiving oral testimony in September 2008 as discussed above, the Board remanded the claim in October 2008 for an audiometric examination to include a review of the claims file, testing to determine whether the VA disability criteria were met, and if so, whether there was a relationship, if any, to noise exposure in service. 

In August 2011, a different VA audiologist noted a review of the claims file.  Although the service personnel and treatment records showed that the Veteran served in signal, artillery, and air defense units, the audiologist noted that the Veteran's entire service was in artillery.  The audiologist provided tabular results of two tests in service (1992 and 1996) and the two tests performed shortly before retirement that showed hearing loss followed by normal hearing but with inconsistent results.  The audiologist provided only the puretone test values for the VA test in 1998 that showed normal hearing and for the VA test in April 2005 that showed hearing loss that met the VA criteria for disability.   Further, the audiologist noted results of a VA audiometric test obtained in late November 2005 that was not previously in the claims file or considered by the RO or the Board.  The test showed puretone thresholds at or below 15 decibels at all frequencies bilaterally with no speech discrimination scores.  It is not clear whether this was the test evaluated by the examiner in December 2005.  

Regarding the Veteran's subjective symptoms, the audiologist noted that the Veteran had no difficulty communicating without hearing aids and that he reported  no impact of a hearing disability on occupational functioning or activities of daily life.  These observations are inconsistent with the Veteran's hearing testimony and with the outpatient clinicians who diagnosed hearing loss and issued hearing aids. 

On examination, the audiologist noted no organic ear disorders.  Puretone thresholds were 60 decibels or higher at all relevant frequencies bilaterally.  However, speech discrimination scores were 96 and 98 percent in the right and left ears respectively.  The audiologist noted that the puretone results were inconsistent with the speech reception thresholds, word recognition scores, otoacoustic emissions, acoustic reflexes, and behavioral response.  The audiologist noted that the behavioral responses were also inconsistent in the past, but did not comment on the April 2005 results that were not noted to be deficient and were used as a basis to issue hearing aids.  Nevertheless, based on this testing, the audiologist concluded that the Veteran had no hearing disability at the time of discharge from service and no current hearing disability.  

The additional examination directed by the Board in an October 2008 remand has been performed.  Neither compensation and pension examination is adequate because the results were internally inconsistent or not consistent with the Veteran's subjective symptoms as stated at his hearing.  One examiner in December 2005 relied on some form of threshold testing and but discontinued speech recognition testing.  The other examiner in August 2011 rejected threshold data and relied on speech recognition.  Moreover, none of the VA compensation and pension examiners discussed the April 2005 examination that supported the Veteran's claim of a hearing disability.  As service treatment records, VA outpatient treatment and examination records, and lay evidence contain inconsistent subjective symptoms, inconsistent test results, and indications that the Veteran may have a recurrent organic ear disorder, additional development is necessary to resolve the inconsistencies and to determine whether they arise as an unusual symptomatic presentation or a lack of cooperation by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center the Veteran's service personnel records to determine the dates and circumstances of the Veteran's service in artillery and air defense units.  Associate any records received with the claims file.  

2.  Request all records of VA outpatient care or audiometric examinations including the complete record of compensation examinations starting in starting in December 2004.  Associate any records received with the claims file. 

3.  Schedule the Veteran for a VA organic ear and hearing acuity examination.  Request that the examiner  review the claims file including the text of this remand and all service and VA outpatient treatment and examinations related to ear and hearing symptoms and note review of the claims file in the examination report.  

a.  Request that the examiner perform an evaluation of the Veteran's current organic ear system and provide a diagnosis for any abnormalities. 

b.  Request that the examiner perform audiometric testing necessary to determine if the Veteran has a level hearing acuity that meets the VA criteria for disability.  All test results must be provided in the report.  The examiner must identify any inconsistencies or deficiencies in the testing and their affect on the results or the examiner's conclusions.  The examiner must note any shortcomings in test equipment operation, the Veteran's level of cooperation, and if possible, whether any behavioral factors are deliberate or unintentional.   

c.  If the Veteran has hearing loss that meets the VA criteria for disability, request that the examiner provide opinions as follows: 

(1)  Based on a review of the all hearing examinations during service including the retirement and follow up examination in November 1997, is it at least as likely as not (50 percent or greater possibility) that the Veteran had normal or abnormal hearing acuity in service?

(2)  Assuming that the Veteran was exposed to high noise levels associated with artillery or antiaircraft missile launching while operating telecommunications equipment during some tours of duty as shown in the personnel records, is the hearing disability at least as likely as not (50 percent or greater possibility) caused or aggravated by exposure to these high noise levels in service, to the occurrences of ear infections in 1994 and 1997, or any other aspect of service.  

d.  If the Veteran is found not to have a current hearing acuity disability, provide an opinion why the April 2005 audiometric examination is flawed or not representative of a chronic hearing disorder at that time.   

e.  If any opinions cannot be provided without resort to speculation, the examiner must provide reasons for that conclusion such as inadequate information in the record, insufficient medical expertise, or shortcomings in the general state of medical knowledge in this field.   

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination and accurate and best effort participation in any testing, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


